DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/540669, filed on 8/14/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter et al. US 4,564,882 (Baxter).

Regarding claim 1, Baxter teaches a moisture sensor (humidity measuring element of Fig. 1) comprising: 
a carrier element comprising an insulating material (non-conducting substrate 10; see Fig. 1; see col. 3, lines 16-21); 
a first and a second electrode structure arranged at a distance from one another at the carrier element (fingers 14 and bus 19 form a first electrode structure and fingers 12 and bus 16 form a second electrode structure arranged at a distance from each other at the substrate 10; see Fig. 1; see col. 3, lines 16-38); 
a moisture-sensitive, dielectric layer element at a first main surface region of the carrier element and adjacent to the first and second electrode structures (a thin dielectric film 22 covers the fingers 12 and 14 and the substrate supporting them and the film 22 is a water absorbing material whose dielectric constant varies in proportion to the concentration of the absorbed water; see Fig. 1; see col. 3, lines 39-48), and 
a third electrode structure on a first main surface region of the moisture-sensitive, dielectric layer element, such that the moisture-sensitive, dielectric layer element is arranged between the third electrode structure and the first electrode structure and between the third electrode structure and the second electrode structure (a thing electrically conductive mesh 24 is deposited on the top of film 22 with the moisture-sensitive dielectric film 22 arranged between the conductive mesh 24 and first and second electrode structures 12, 14, 16, 18; see Fig. 1; see col. 3, lines 39-57), 
wherein the first electrode structure is configured as a first capacitor electrode and the second electrode structure is configured as a second capacitor electrode of a measurement capacitor for capacitive moisture measurement (fingers 12 and 14 are configured as capacitor electrodes of a capacitive humidity sensing element; see col. 1, lines 5-21, col. 3, lines 16-38, col. 4, lines 27-55), and 
wherein the third electrode structure is configured as a floating electrode structure (the thin electrically conductive mesh 24 is not directly connected to any electrical source or ground and one of ordinary skill in the art would understand mesh 24 would be equivalent to a floating electrode structure; see Fig. 1; see col. 3, line 49 – col. 4, line 55).

Regarding claim 11, Baxter teaches a method comprising: 
providing a carrier element comprising an insulating material (non-conducting substrate 10; see Fig. 1; see col. 3, lines 16-21); 
providing a first and a second electrode structure at a distance from one another at the carrier element (fingers 14 and bus 19 form a first electrode structure and fingers 12 and bus 16 form a second electrode structure arranged at a distance from each other at the substrate 10; see Fig. 1; see col. 3, lines 16-38); 
providing a moisture-sensitive, dielectric layer element at a first main surface region of the carrier element and adjacent to the first and second electrode structures (a thin dielectric film 22 covers the fingers 12 and 14 and the substrate supporting them and the film 22 is a water absorbing material whose dielectric constant varies in proportion to the concentration of the absorbed water; see Fig. 1; see col. 3, lines 39-48), and 
providing a third electrode structure on a first main surface region of the moisture- sensitive, dielectric layer element, such that the moisture-sensitive, dielectric layer element is between the third electrode structure and the first electrode structure and between the third electrode structure and the second electrode structure (a thing electrically conductive mesh 24 is deposited on the top of film 22 with the moisture-sensitive dielectric film 22 arranged between the conductive mesh 24 and first and second electrode structures 12, 14, 16, 18; see Fig. 1; see col. 3, lines 39-57), 
wherein the first electrode structure is configured as a first capacitor electrode and the second electrode structure is configured as a second capacitor electrode of a measurement capacitor for capacitive moisture measurement (fingers 12 and 14 are configured as capacitor electrodes of a capacitive humidity sensing element; see col. 1, lines 5-21, col. 3, lines 16-38, col. 4, lines 27-55), and 
wherein the third electrode structure is configured as a floating electrode structure (the thin electrically conductive mesh 24 is not directly connected to any electrical source or ground and one of ordinary skill in the art would understand mesh 24 would be equivalent to a floating electrode structure; see Fig. 1; see col. 3, line 49 – col. 4, line 55).

Regarding claims 2 and 12, Baxter further teaches wherein the floating electrode structure comprises a conductive layer having openings, such that the moisture-sensitive, dielectric layer element is accessible to a surrounding atmosphere through the openings (conductive mesh 24 has opening having dimension Dmo which is permeable to water such that water permeates to the dielectric film 22; see Fig. 1; see col. 3, line 39 – col. 4, line 26).

Regarding claims 3 and 13, Baxter further teaches wherein a potential difference is present between the first and second capacitor electrodes of the measurement capacitor, and the floating electrode structure is configured for collecting an electrical leakage field between the first and second electrode structures (although a potential difference is not explicitly recited, one of ordinary skill in the art would understand that a potential difference or current would be required across pads 18 and 20 in order for the humidity sensor to operate and generate the electric field in the moisture sensitive layer as discussed in regards to Fig. 2 and in accordance to known principles for capacitive humidity sensors; see col. 3, lines 16-25; see col. 4, lines 27-55).

Regarding claims 4 and 14, Baxter further teaches wherein the floating electrode structure comprises an electrically conductive material (the conductive mesh 24 is electrically conductive; see col. 3, lines 39-48).

Regarding claims 5 and 15, Baxter further teaches wherein the moisture-sensitive, dielectric layer element has a relative permittivity dependent on moisture in a surrounding atmosphere (as discussed in Pat. 4,429,343 which is incorporated by reference, the humidity sensing element functions by sensing changes in the dielectric constant of a thing water absorbing polymer film as induced by changes in the surrounding atmosphere; see col. 1, lines 5-30; col. 2, line 41 – col. 3, line 4; col. 3, line 39-48).

Regarding claims 6 and 16, Baxter further teaches wherein a potential difference is present between the first and second capacitor electrodes of the measurement capacitor, and a capacitance value dependent on moisture in a surrounding atmosphere is able to be read out (although a potential difference is not explicitly recited, one of ordinary skill in the art would understand that a potential difference or current would be required across pads 18 and 20 in order for the humidity sensor to operate and generate the electric field in the moisture sensitive layer as discussed in regards to Fig. 2 and in accordance to known principles for capacitive humidity sensors; see col. 3, lines 16-25; see col. 4, lines 27-55).

Regarding claims 8 and 18, Baxter further teaches wherein the moisture-sensitive, dielectric layer element comprises a polyimide material (dielectric film 22 is formed from polyimides; see col. 3, lines 39-48).

Regarding claim 9, Baxter further teaches further comprising: a first contact connection area, which is connected to the first electrode structure, and a second contact connection area, which is connected to the second electrode structure (contact structure 18 is connected to fingers 12 vis bus 16 and contact structure 20 is connected to fingers 14 via bus 19; see Fig. 1).

Regarding claims 10 and 19, Baxter further teaches wherein the moisture-sensitive, dielectric layer element is configured to be effective at least regionally as a capacitor dielectric of the measurement capacitor (the electric field is confined to the dielectric film 22 and is effective as a capacitor dielectric of the capacitor; see Figs. 1 and 2; see col. 4, lines 18-55). 

Regarding claim 20, Baxter teaches a moisture sensor (humidity measuring element of Fig. 1) comprising: 
a carrier element comprising an insulating material (non-conducting substrate 10; see Fig. 1; see col. 3, lines 16-21); 
a first and a second electrode structure arranged at a distance from one another at the carrier element (fingers 14 and bus 19 form a first electrode structure and fingers 12 and bus 16 form a second electrode structure arranged at a distance from each other at the substrate 10; see Fig. 1; see col. 3, lines 16-38); 
a moisture-sensitive, dielectric layer element at a first main surface region of the carrier element and adjacent to the first and second electrode structures (a thin dielectric film 22 covers the fingers 12 and 14 and the substrate supporting them and the film 22 is a water absorbing material whose dielectric constant varies in proportion to the concentration of the absorbed water; see Fig. 1; see col. 3, lines 39-48), and 
a third electrode structure on a first main surface region of the moisture-sensitive, dielectric layer element, such that the moisture-sensitive, dielectric layer element is arranged between the third electrode structure and the first electrode structure and between the third electrode structure and the second electrode structure (a thing electrically conductive mesh 24 is deposited on the top of film 22 with the moisture-sensitive dielectric film 22 arranged between the conductive mesh 24 and first and second electrode structures 12, 14, 16, 18; see Fig. 1; see col. 3, lines 39-57), 
wherein the first electrode structure is configured as a first capacitor electrode and the second electrode structure is configured as a second capacitor electrode of a measurement capacitor for capacitive moisture measurement (fingers 12 and 14 are configured as capacitor electrodes of a capacitive humidity sensing element; see col. 1, lines 5-21, col. 3, lines 16-38, col. 4, lines 27-55), and 
wherein the third electrode structure is configured as a web structure (the thin electrically conductive mesh 24 would reasonably be interpreted as equivalent to a web structure as disclosed in Fig. 5b and [0099] of the pending application; see Fig. 1; see col. 3, line 49 – col. 4, line 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. US 4,564,882 (Baxter) in view of Isogai et al. US 2006/0096371 (Isogai).

Regarding claims 7 and 17, Baxter fails to teach wherein the first and second electrode structures are embedded at least regionally in the insulating material of the carrier element.
Isogai teaches wherein the first and second electrode structures are embedded at least regionally in the insulating material of the carrier element (comb electrodes 11a, 11b are embedded in an insulating layer 2 which would reasonably be interpreted as equivalent to a carrier element; see [0020], [0030], [0043]; see Fig. 1A, 1B, 2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first and second electrode structures are embedded at least regionally in the insulating material of the carrier element as taught in Isogai into Baxter in order to gain the advantage of electrodes which are embedded in a carrier so as to form a flat surface and forming a protective layer on the flat surface to protect the comb electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868